Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on October 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,878,930 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claims 1, 12, and 18:  Each of these claims has a “wherein” clause that is dangling, and needs to be attached to an independent clause to make each claim be a grammatically correct single sentence.  It is suggested to attach the “wherein” clause to the previous independent clause.  Also, minor formalities should be fixed. For example, the claims would be amended as follows:

1.  A layout method, comprising: 
     forming a layout structure of a memory array having a first row and a second row, wherein each of the first row and the second row comprises a plurality of storage cells, wherein at least one of the plurality of storage cells comprises a fuse; 
     disposing a word line between the first row and the second row; 
     disposing a plurality of control electrodes across the word line for connecting the plurality of storage cells of the first row and the plurality of storage cells of the second row respectively; 
     disposing a first cut layer on a first portion of a first control electrode of the plurality of control electrodes located on a first side of the word line; and 
     disposing a second cut layer on a second portion of a second control electrode of the plurality of control electrodes located on a second side of the word line[[;]], wherein the first side of the word line is opposite to the second side of the word line.

12. A layout structure of a memory array, comprising: 
     a first row and a second row, wherein each of the first row and the second row comprises a plurality of storage cells, wherein at least one of the plurality of storage cells comprises a fuse; 
     a word line, disposed between the first row and the second row; 
     a plurality of control electrodes, arranged to be across the word line for connecting the plurality of storage cells of the first row and the plurality of storage cells of the second row respectively; 
     a first cut layer, located on a first side of the word line, and disposed on a first control electrode of the plurality of control electrodes; and 
     a second cut layer, located on a second side of the word line, and disposed on a second control electrode of the plurality of control electrodes[[;]], wherein the first side of the word line is opposite to the second side of the word line.

15. The layout structure of claim 12, wherein the first control electrode comprises: 
     a plurality of first polysilicon lines, arranged to couple a first storage cell of the first row and a second storage cell of the second row; and 
     the second control electrode comprises: 
          a plurality of second polysilicon lines, arranged to couple a third storage cell of the first row and a fourth storage cell of the second row, wherein the first cut layer is disposed on at least one polysilicon line of the plurality of first polysilicon lines, and the second cut layer is disposed on at least one polysilicon line of the plurality of second polysilicon lines.

18. A memory array, comprising: 
     a first row and a second row, wherein each of the first row and the second row comprises a plurality of storage cells, wherein at least one of the plurality of storage cells comprises a fuse; 
     a word line, disposed between the first row and the second row; 
     a first control electrode, coupled to a first side of the word line and a first storage cell of the first row; and 
     a second control electrode, coupled to a second side of the word line and a second storage cell of the second row[[;]], wherein the first side of the word line is opposite to the second side of the word line.

19. The memory array of claim 18, further comprising: 
     a third control electrode, coupled to the first side of the word line and a third storage cell of the first row; 
     a fourth control electrode, coupled to the second side of the word line and a fourth storage cell of the second row[[;]], wherein the first storage cell, the second storage cell, the third storage cell, and the fourth storage cell are located on different columns of the memory array.

 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hidaka (US 2002/0057593 A1).
Regarding claim 15: Hidaka (FIG. 23 or FIG. 24) teaches a memory array, comprising:
     a first row (a row of cells above and connected to the ward line RWL1} and a second
row (a row of cells below and connected to word line RWL1}, wherein each of the first
row and the second row comprises a plurality of storage cells:
     a word line (RWL1}, disposed between the first row and the second row;
     a first control electrode (gale of ATR transistor), coupled to a first side of the word
line (below or lower side of word line AVL} and a first storage cell of the first row
(memory cell MC of the first column connected to RWL1}: and
     a second control electrode (gate of ATR transistor in the memory cell of the second
column, coupled to a second side (above or upper side of ward line RWL1} of the word
line and a second storage cell of the second row (cell of the second column and
coupled to RYYLT);
     wherein the first side of the word line is opposite ta the second side of the word line
(the lower side of RWL1 Is opposite to the upper side of RWELT).

Regarding claim 19:  Hidaka teaches the memory array of claim 15, further comprising:
     a third control electrode (control gate of ATR transistor in a third memory cell that is
in the third column from the left}, coupled to the first side of the ward line Gower side of
RVVLY) and a third storage cell of the first row:
     a fourth control electrode (control gate of ATR transistor in a fourth memory cell that
is in the fourth column from the left), coupled to the second side of the word line (upper
side of RWL1} and a fourth storage cell of the second row (the fourth memory cell that
was already explained);

wherein the first storage cell, the second storage cell, the third storage cell, and the
fourth storage [cell] are located on [in] different columns of the memory array (first to fourth columns starting from the left most column of the array in FIG. 23).

Regarding claim 20: Hidaka teaches the memory array of Claim 19, wherein the first
storage cell, the second storage cell, the third storage cell, and the fourth storage form a
Zigzag pattern with respect to the word fine (in FIG. 23, the first to fourth cells along
VVLY form a zigzag pattern).


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Note:  The following claims have allowable subject matter; however, they have been also objected to as explained above.

Regarding claim 1: The prior art made of record and considered pertinent to the
applicant's disclosure, taken individually or in combination, does not teach or
suggest the claimed limitation of disposing a first cut layer on a first portion of a first
control electrode of the plurality of control electrodes located on a first side of the word
line; and disposing a second cut layer on a second portion of a second control electrode
of the plurality of control electrodes located on a second side of the word line; wherein
the first side of the word line is opposite to the second side of the word line in combination with the other limitations thereof as is recited in the claim. Claims 2-11 depend on claim 1.

Regarding claim 12:  The prior art made of record and considered pertinent to the
applicant's disclosure, taken individually or in combination, does not teach or
suggest the claimed limitation of a first cut layer, located on a first side of the word line,
and disposed on a first control electrode of the plurality of control electrodes; and a
second cut layer, located on a second side of the word line, and disposed on a second
control electrode of the plurality of control electrodes, wherein the first side of the word
line is opposite to the second side of the ward line in combination with the other
limitations thereof as is recited in the claim. Claims 13-17 depend on claim 12.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827